Case 1:20-cv-02956-AMD-RML Document 34 Filed 11/23/20 Page 1 of 7 PageID #: 421




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK




  NATALIA POZNIAK,                                         Case No. 20-cv-02956-AMD-RML

                                Petitioner,

                        v.



  VLADIMIR SHWARTSMAN,

                                Respondent.




                       JOINT STATEMENT OF STIPULATED FACTS

        IT IS HEREBY STIPULATED AND AGREED by and among Natalia Pozniak

 (“Petitioner”) and Vladimir Shwartsman (“Respondent”) that:

        1.      Petitioner Natalia Pozniak was born in the former Soviet Union in 1981. She is a

 Ukrainian citizen residing in Israel. Petitioner has lived in Israel continuously since 2014 and

 currently resides in Kiryat Motzkin, a suburb of Haifa, Israel. See Petition Under the Hague

 Convention for the Return of the Child (ECF No. 1) (the “Petition”) at ¶ 8; Declaration of Vladimir

 Shvartsman (ECF No. 16) (“Resp. Decl.”) at ¶ 5.

        2.      Respondent Vladimir Shwartsman was born in Kazakhstan in 1977. He is an Israeli

 citizen. Respondent currently resides at 5819 188th Street, Fresh Meadows, New York. See

 Petition at ¶ 9; Response to Petition for Return of Child to Petitioner (ECF No. 12) (the

 “Response”) at ¶ 9; Resp. Decl. at ¶ 4.




                                                 1
Case 1:20-cv-02956-AMD-RML Document 34 Filed 11/23/20 Page 2 of 7 PageID #: 422




            3.     S.P.1 (the “Child”) is the biological son of Petitioner and Respondent. The Child

 was born in Ukraine in June 2011. He is a dual Israeli-Ukrainian citizen. Before July 19, 2019,

 S.P. lived in Israel for most of his life. The Child currently resides with Respondent and

 Respondent’s wife in Fresh Meadows, New York. See Petition at ¶ 10; Response at ¶ 10; Resp.

 Decl. at ¶ 12.

            4.     Petitioner and Respondent met online in or around May 2010. See Petition at ¶ 11;

 Response at ¶ 11.

            5.     Petitioner and Respondent have never been married. See Petition at ¶ 12; Response

 at ¶ 12.

            6.     In May of 2010, Respondent met the Petitioner through the Internet. At that time,

 Respondent resided in Israel and the Petitioner lived in Ukraine. After approximately two and a

 half months of communication by Internet and phone, the Petitioner decided to come to Israel.

 After meeting online, Petitioner visited Respondent in Israel in August 2010. During her stay in

 Israel, the Petitioner stayed with Respondent in his home. In October 2010, Petitioner learned she

 was pregnant and returned to Ukraine that month. See Petition at ¶ 13; Response at ¶ 13; Resp.

 Decl. at ¶ 6.

            7.     In June 2011, Petitioner gave birth to S.P. in Lugansk, Ukraine. The Child’s birth

 certificate identifies Petitioner as his mother and “Vladimir Pozniak” as his father. Petitioner and

 S.P. lived together in Ukraine. See Petition at ¶ 14; Response at ¶ 14; Resp. Decl. at ¶¶ 12, 13.

            8.     Towards the end of the summer in 2012, Petitioner and S.P. moved to Israel. After

 one year, in or around September 2013, Petitioner moved with S.P. back to Ukraine. In November




            1
           To comply with Rule 5.2 of the Federal Rules of Civil Procedure, the parties redact the full name of their
 son from this statement.


                                                           2
Case 1:20-cv-02956-AMD-RML Document 34 Filed 11/23/20 Page 3 of 7 PageID #: 423




 or December 2013, Respondent visited Petitioner and S.P. in Ukraine for two to three weeks. See

 Petition at ¶ 18; Response at ¶ 18; Resp. Decl. at ¶ 21.

        9.      In the spring of 2014, Petitioner and S.P. returned to Israel to live with Respondent.

 Since then, S.P. has lived continuously in Israel until Respondent brought him to the United States

 on July 19, 2019. See Petition at ¶ 21; Resp. Decl. at ¶¶ 26, 46.

        10.     Using his status as an Israeli citizen, Respondent helped S.P. and Petitioner obtain

 immigration status in Israel. S.P. became an Israeli citizen, and Petitioner acquired a work visa

 and, later, a temporary residence card. See Petition at ¶ 22; Response at ¶ 22; Resp. Decl. at ¶ 46.

        11.     In or around September 2015, Petitioner and Respondent began living in separate

 residences in Israel, but S.P. stayed in the same kindergarten. See Petition at ¶ 24; Response at ¶

 24.

        12.     Though Petitioner and Respondent did not have a formal custody agreement, they

 worked out an informal arrangement pursuant to which both exercised shared custody over S.P.

 Petitioner and Respondent had a relationship of mutual understanding and assistance, with both

 parties communicating openly about shared custody of their son. See Petition at ¶ 25–26; Response

 at ¶ 26; Resp. Decl. at ¶¶ 33, 37.

        13.     There are no orders or other agreements that limit Petitioner’s custodial rights over

 the Child under Israeli law. Petition at ¶ 68; Ex. A to Petitioner’s Memorandum of Law in Support

 of Motion for Judicial Notice and Extension of Comity (ECF No. 24) (the “Decision”) at ¶ 62.

        14.     S.P. enjoyed a vibrant and fulfilling life in Israel. S.P. began attending kindergarten

 in 2014 and elementary school in 2017. At school, the Child’s teachers had expressed some

 concern with “his difficulties in learning and functioning.” S.P. received therapy through horse-

 riding at a nearby educational nature center. He also participated in several sports and activities at




                                                   3
Case 1:20-cv-02956-AMD-RML Document 34 Filed 11/23/20 Page 4 of 7 PageID #: 424




 his local community center, including soccer and karate. See Petitioner at ¶ 27; Response at ¶ 27;

 Resp. Decl. at ¶¶ 40, 43.

        15.     The Child was surrounded by friends and loved ones in Israel, including neighbors

 and friends. He frequently played with his classmates and with children of the Petitioner’s friends.

 Petitioner’s parents would also regularly visit S.P. and Petitioner in Israel twice a year from

 Ukraine and would typically stay for about one month each time. See Petition at ¶ 28; Response

 at ¶ 28; Resp. Decl. at ¶ 44.

        16.     In November 2015, Respondent and the Child visited the United States for the first

 time for a sightseeing trip. See Petition at ¶ 29; Response at ¶ 29; Resp. Decl at ¶ 47. Including

 that first trip in November 2015, S.P. came to the United States for a total of three visits prior to

 July 2019. Each visit lasted between 2–3 weeks and was during S.P.’s summer vacation from

 school. See Petition at ¶ 31; Resp. Decl. at ¶ 49.

        17.     Petitioner and Respondent always discussed the approximate length of these short

 trips before Respondent and S.P. left Israel. Typically, Petitioner and Respondent would agree

 upon the date that Respondent and the Child would depart from Israel. To maintain some flexibility

 for Respondent and S.P. and to take advantage of the most cost-efficient return flights, however,

 Petitioner and Respondent would jointly decide on the Child’s exact date of return after Petitioner

 and Respondent had arrived in the United States. See Petition at ¶ 32; Response at ¶ 32; Resp.

 Decl. at ¶¶ 50, 51.

        18.     During these trips, Petitioner would speak with S.P. every day and confirm that the

 Child’s accounts of the day matched Respondent’s purported itinerary. See Petition at ¶ 33;

 Response at ¶ 33; Resp. Decl. at ¶ 52.




                                                  4
Case 1:20-cv-02956-AMD-RML Document 34 Filed 11/23/20 Page 5 of 7 PageID #: 425




        19.     Around 2016, Respondent began pursuing permanent residency in the United

 States. See Petition at ¶ 30; Response at ¶ 30; Resp. Decl. at ¶ 48.

        20.     Until 2019, Respondent regularly traveled back and forth between Israel and the

 United States to file paperwork related to his immigration petition in the United States. See

 Petition at ¶ 36; Response at ¶ 36; Resp. Decl. at ¶ 63.

        21.     In May 2019, Petitioner and Respondent participated in a meeting at S.P.’s Israeli

 school among S.P.’s teachers, the school psychologist, and themselves as parents, during which

 the Child’s teachers expressed concern that S.P. had an “imbalance” in his emotional life. See

 Petition at ¶ 37; Response at ¶ 37.

        22.     Respondent decided to take S.P. on another trip to the United States in July 2019.

 Respondent had told S.P. that he intended to take S.P. on a cruise when they were in the United

 States. See Petition at ¶¶ 39, 40; Response at ¶¶ 39, 40; Resp. Decl. at ¶ 66.

        23.     The parties established that Respondent and S.P. would leave on July 19, 2019. See

 Petition at ¶ 43; Response at ¶ 43.

        24.     On July 19, 2019, Respondent left Israel for New York with the Child. See Petition

 at ¶ 48; Response at ¶ 48; Resp. Decl. at ¶ 73.

        25.     Around one week after S.P. left, Petitioner and Respondent communicated

 regarding the Child. See Petition at ¶ 49; Response at ¶ 49.

        26.     Respondent did not return with the Child by September 1, 2019. See Petition at ¶

 51; Response at ¶ 51.

        27.     Respondent has not returned S.P. and has instead taken steps to seize sole custody

 of S.P. in the United States. In early March 2020, Petitioner received a package containing a

 custody petition filed by Respondent seeking sole custody of S.P. in Queens County Family Court




                                                   5
Case 1:20-cv-02956-AMD-RML Document 34 Filed 11/23/20 Page 6 of 7 PageID #: 426




 (the “Family Court Petition”). On March 12, 2020, the Department of State, the Central Authority

 of the United States under the Hague Convention, gave notice to the Queens Family Court that the

 Child was the subject of a Hague Convention application. On June 23, 2020, Petitioner’s counsel

 sent a letter requesting the Queens Family Court indefinitely stay all proceedings in connection

 with the Family Court Petition, pending resolution of this Petition, and attached a copy of the State

 Department’s March 12 notice. See Petition at ¶ 59; Response at ¶ 59.

        28.     In May 2020, the U.S. State Department connected Petitioner with pro bono counsel

 to file the instant proceedings. See Petition at ¶ 64.

        29.     Respondent has provided financial support to Petitioner. See Resp. Decl. at ¶ 9.

        30.     In February 2014, the Russian military began occupying the region of Ukraine

 where the Petitioner and Child resided. See Petition at ¶ 20.

        31.     Subsequent thereto, Petitioner no longer felt safe living in Ukraine with the child.

 See Petition at ¶ 20.

        32.     On July 12, 2017, respondent’s mother passed away in Israel. See Petition at ¶ 35;

 Resp. Decl. at ¶ 55.

        33.     The Child’s most recent Israeli passport is expired.




                                                   6
Case 1:20-cv-02956-AMD-RML Document 34 Filed 11/23/20 Page 7 of 7 PageID #: 427




  New York, New York                   STIPULATED AND AGREED BY:
  Dated: November 23, 2020
                                       AKIN GUMP STRAUSS HAUER & FELD LLP

                                       /s/ Robert H. Pees
                                       Robert H. Pees
                                       Saurabh Sharad
                                       John Kane
                                       Victoria Fydrych (Admission Forthcoming)
                                       One Bryant Park
                                       New York, New York 10036
                                       Telephone: (212) 872-1000
                                       Facsimile: (212) 872-1002
                                       E-mail: rpees@akingump.com
                                       E-mail: ssharad@akingump.com
                                       E-mail: jkane@akingump.com
                                       E-mail: vfydrych@akingump.com

                                       Counsel for Petitioner

                                       /s/ Marcus A. Nussbaum
                                       Marcus A. Nussbaum, Esq.
                                       FISHKIN, GURSHUMOV & NUSSBAUM, P.C.
                                       3059 Brighton 7th Street, 1st Fl.
                                       Brooklyn, NY 11235
                                       Telephone: 718-509-0609
                                       Fascimile: 347-572-0439
                                       Email: mn@fgnlawfirm.com

                                       Counsel for Respondent




                                       7
